DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated features of allowable claim 3 into claim 1 making claim 1 and its dependent claims allowable.
Claim 5 was indicated as containing allowable subject matter, has been written in independent form, by incorporating the subject matter of original claim 1 into claim 5 making claim 5 allowable.
Applicant has incorporated features of allowable claim 9 into claim 7 making claim 7 and its dependent claims allowable.
New claim 16 is a combination of claim 7 and the allowable features of claim 5 making claim 16 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464